Citation Nr: 1222915	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a vestibular disorder, to include dizziness with headaches.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Oakland, California, VA Regional Office (RO).  

This case has previously come before the Board.  Most recently, in November 2011, the matters were remanded to afford the Veteran a Board hearing as the Veterans Law Judge before whom he testified in March 2009 is no longer employed by the Board.  

In the May 2009 remand, the Board noted that the claims of entitlement to service connection for right ear hearing loss and dizziness are on appeal from a December 1998 rating decision.  Upon further review, the Board finds that the claims of entitlement to service connection for right ear hearing loss and dizziness and headaches have been pending since 1970.  In this regard, the Board notes that the Veteran filed an original claim for hearing loss with dizziness and headaches in July 1970.  An August 1970 rating decision shows that service connection was denied for right ear hearing loss and dizziness with headaches.  The Veteran was notified of the determination the same month, and thereafter, the Veteran wrote the following on the back of that notice:

N.O.D.
1.  My hearing has become a lot less since I was discharged from the service.  
2.  I wasn't having any trouble until I was sent oversea[s] where I started having trouble from the noise, and since then my hearing has lessen[ed].  

This Notice of Disagreement (NOD) with the August 1970 rating decision was filed in August 1970, and was thus, timely, and as the Board noted in the November 2011 remand, it is clear that the Veteran considered his claims of hearing loss and dizziness to be related and to, and stem from, a shared set of contentions, as reflected in the July 1970 claim - VA Form 21-526.  Thus, the Board construes the NOD as disagreement with the denial of both right ear hearing loss and dizziness.  A SOC was issued in August 2009 in regard to these issues and, and while the issues addressed therein were entitlement to service connection for right ear hearing loss and whether new and material evidence had been received to reopen a claim of entitlement to service connection for a disorder manifested by dizziness, because the August 1970 rating decision did not become final and the claim remained pending, de novo consideration is required in regard to service connection for a disorder manifested by dizziness.  As noted in the November 2011 remand, the Veteran perfected an appeal in October 2009.  As such, the Board has identified the issues as set forth on the title page.

The Board notes, parenthetically, that results of audiometric testing in January 1971 were associated with the claims folder in May 1971.  The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2011), it was held that additional evidence submitted by the Veteran within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  Regardless, the July 1970 claim pertaining to right ear hearing loss and dizziness has remained pending.  

In light of the finding that the Veteran filed an NOD with the August 1970 rating decision in which service connection for right hearing loss and dizziness and headaches, together with consideration given to the Veteran's belief that the claims stemmed from a shared set of contentions, as indicated in the July 1970 claim - VA Form 21-526, the Board construes the August 1970 NOD as disagreement with the denial of service connection for headaches.  See Ortiz v. Shinseki, 23 Vet. App. 353, 361 (2010) (indicating that "mere dissatisfaction is the essence of an NOD").  The filing of an NOD confers jurisdiction on the Board, and the next step is for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Veteran testified before the undersigned at a Travel Board hearing in May 2012.  A transcript of each hearing has been associated with the claims folder.  

The issue of entitlement to service connection for headaches, to include as secondary to service-connected disability, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

It is not shown that the pre-existing bilateral pes planus underwent a permanent increase in severity during service.

 or (4) to issue the claimant an SOC, see Tablazon v. Brown, 8 Vet.App. 359, 361 (1995); Kuo v. Derwinski, 2 Vet.App. 662, 666 (1992). 

Ingram v. Nicholson  21 Vet.App. 232, 241 (Vet.App.,2007) 


FINDINGS OF FACT

1.  Preexisting right ear hearing loss was noted at service entrance and there is no clear and unmistakable evidence that preexisting right ear hearing loss was not aggravated during service. 

2.  Preexisting right ear hearing loss was aggravated during active service. 

3.  Tinnitus is attributable to service.  

4.  There is competent evidence tending to establish that a vestibular disorder manifested by dizziness is proximately due to service-connected hearing loss. 



CONCLUSIONS OF LAW

1.  Preexisting right ear hearing loss was aggravated in active service.  38 U.S.C.A. §§ 1110, 1153, 1154, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).  

2.  Tinnitus was incurred in active service.  §§ 1110, 5107(b) (West 2002); 38 C.F.R. §3.303 (2011).  

3.  A vestibular disorder manifested by dizziness is proximately due to service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §3.303, 3.310(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for right ear hearing loss, tinnitus and a vestibular disorder manifested by dizziness.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

New and material evidence to reopen a claim of service connection for dizziness 

In an unappealed August 1970 rating decision, the RO denied service connection for dizziness on the basis that the disability was not shown by the evidence of record.  

Because the veteran did not submit a Notice of Disagreement (NOD) to the August 1970 rating decision, it became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by the regulation in effect when the veteran filed this claim in July 1998, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it had to be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

There was no requirement that the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United States Court of Appeals for the Federal Circuit (Federal Circuit), reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision.  Id. at 1363.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record was to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the August 1970 rating decision shows that the Veteran has been diagnosed as having a current disability.  As such, the Board finds that this evidence is new and material under the provisions of 38 C.F.R. § 3.156(a), and the claims is reopened.  

Service connection 

The Veteran seeks service connection for right ear hearing loss, tinnitus and a disorder manifested by dizziness, to include as a result of exposure to loud noise during service.  Upon further review, the Board finds service connection is warranted for tinnitus and a vestibular disorder manifested by dizziness, as well as for aggravation of preexisting right ear hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and unmistakable evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The August 1962 service entrance examination report notes deafness in the right ear based on audiometric test results and hearing was assigned a profile of "2."  The Board accepts the Veteran's assertion that he was unaware of any right ear hearing loss prior to service entrance; however, a right ear hearing loss was specifically noted at service entrance and the notation was supported by objective test results.  Thus, the Board concludes that a right ear hearing loss disability preexisted service entrance and the presumption of soundness does not attach. 

Having determined that right ear hearing loss preexisted service entrance in August 1962, the Board turns to the issue of aggravation.  The Veteran is competent to report his symptoms and his assertion of an increase in symptoms in association with noise exposure during service, to include while on the flight line, is plausible and not inconsistent with his service.  See 38 C.F.R. § 3.306 (b)(2) (2011); 38 U.S.C.A. § 1154(a).  In fact, an April 2003 rating decision shows service connection was established for left ear hearing loss based on noise exposure in association with his military occupational specialty (MOS) of Air Freight Specialist.  

Lending further credibility to the Veteran's assertions of a worsening of right ear hearing loss during service resulting in a change of MOS to duty in a less noisy environment, and relevant to all the claims on appeal, is a November 1963 service personnel record reflecting a change in duty from Air Force Specialty Code (AFSC) "60531" (Air Cargo Specialist) to "60230" (Passenger and Household Goods Specialist).  In addition, while the service treatment records reflecting the reported treatment for pertinent symptoms are unavailable, the June 1966 separation examination report shows his hearing was assigned a profile of "3," representing an increase and tending to establish aggravation of pre-existing right ear hearing loss.  

In addition, the Veteran testified to having had right ear hearing loss, chronic ringing in his ears and dizziness on a recurrent basis during service and since separation.  Consistent with the Veteran's testimony is the Veteran's original claim filed for hearing loss with dizziness in July 1970, along with the August 1970 NOD in which he reported decreased hearing during service in association with loud noise and a continuity of symptoms since separation.  The Board notes that the Veteran has continuously sought service connection for hearing loss and related symptoms, to include in 1998.  

The Board notes that a May 1996 private audiologic evaluation notes a long-standing history of bilateral hearing loss, an October 1998 record reflects complaints of dizziness upon awakening with a sudden onset of vertigo, and an April 2000 audiology report reflects a long history of intermittent dizziness and decreased hearing on the right in association with loud noise exposure.  

The Veteran's assertions are further bolstered by an April 2000 private audiologic record reflecting decreased hearing on the right in association with loud noise exposure and intermittent dizziness for years, a January 2001 record notes three to four dizzy spells related to an inner ear problem, and a June 2002 record shows Antivert was prescribed.  In addition, the January 2003 VA examination report reflects a history of relevant treatment on numerous occasions during service.  In addition, and while the November 2010 VA examination report notes no current complaints of tinnitus, a December 2011 private audiogram report notes tinnitus and a history of noise exposure during service in association with aircraft.  

In this case, the service records tend to establish a worsening of pre-existing right ear hearing loss beyond the natural progression and coupled with the Veteran's credible testimony before the undersigned, the Board finds preexisting right ear hearing loss underwent an increase during service and there is no clear and unmistakable evidence rebutting the presumption of aggravation.  Thus, the Board finds service connection for aggravation of a preexisting right ear hearing loss is warranted. 

In summary, the Board finds that right ear hearing loss noted at service entrance was aggravated during service, and there is competent and credible evidence of tinnitus and a vestibular disorder manifested by dizziness to service.  Thus, service connection is warranted for tinnitus and a vestibular disorder manifested by dizziness, as well as for aggravation of pre-existing right ear hearing loss.  


ORDER


Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for a vestibular disorder manifested by dizziness is granted.  


REMAND

As noted above, entitlement to service connection for dizziness and headaches was denied in an August 1970 rating decision and the Veteran filed an NOD.  In addition, the evidence indicates that the Veteran considered his claims of hearing loss and dizziness and headaches to be related and to, and stem from a shared set of contentions.  Thus, the Board construes the NOD as disagreement with the denial of service connection for headaches.  To date, the Veteran has not been issued an SOC with respect to the issue of entitlement to service connection for headaches, to include on a secondary basis.  Under the circumstances, the Board has no discretion and is obliged to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-4 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC to include notification of the need to timely file a Substantive Appeal to perfect his appeal on the issue of entitlement to service connection for headaches.  Thereafter, allow the Veteran the requisite period of time for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


